DETAILED ACTION
Response to Amendment
The Amendment filed 14 November 2022 has been entered.  Claims 1-28 remain pending in the application.  The Non-Final Office Action was mailed 14 July 2022. 

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Upon further consideration, the Office notes that claims 18-20 refer to “the bridge” but independent claim 15 does not actually provide “a bridge” (unlike independent claim 1).  Accordingly, either independent claim 15 may additionally recite “the plurality of bridging particles forming a bridge in a fracture tip within a far field region of the formation” (as in independent claim 1), or claims 18 and 19 may be Amended to additionally recite “further comprising forming a bridge from the plurality of bridging particles in a fracture tip within the far field region of the formation.”
Claim 19 refers to “the fracturing pad fluid” but independent claim 15 does not provide “a fracturing pad fluid.”  Instead, claim 19 should recite “after the plurality of bridging particles in the plugging slurry” (correcting the typo).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 and 19 are Amended to now recite “wherein at least two types of fibers of the first plurality of fibers are pumped sequentially via the fluid after the plurality of bridging particles in the fracturing pad fluid such that the first plurality of fibers form a deposit on the bridge.”
Applicant has pointed to [0011], [0013], [0016], [0020], [0022], [0040], [0041], and [0042] of the Specification to provide support for all Amendments.  However, upon consultation with these paragraphs, there appears to be no description of “two types of fibers,” especially not “pumped sequentially via the fluid” and “such that the first plurality of fibers form a deposit on the bridge.”  
In contrast, the disclosure describes in one embodiment, the fracturing pad fluid comprises a first plurality of fibers, and in another embodiment, the fracturing pad fluid comprises a second plurality of fibers and is followed by a first plurality of fibers (in a fluid) pumped sequentially after the bridging particles ([0042] “In one or more embodiments, the fracturing pad fluid may include the first plurality of fibers such that the first plurality of fibers are intermingled with the bridging particles to form the bridge” vs. “In yet another embodiment the first plurality of fibers are pumped sequentially after the bridging particles such that the first plurality of fibers form a deposit on the bridge. It is also envisioned that the fracturing pad fluid may further include a second plurality of fibers such that the second plurality of fibers are intermingled with the bridging particles to form the bridge on which the first plurality of fibers are deposited”).  These are not disclosed as the same embodiment.
Accordingly, this limitation presents New Matter not present in the original disclosure.
For examination purposes, this limitation will be treated as best understood.  Nevertheless, it appears this should be Amended to instead simply recite “wherein first plurality of fibers are pumped sequentially via the fluid after the plurality of bridging particles in the fracturing pad fluid such that the first plurality of fibers form a deposit on the bridge” or canceled entirely.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-23, 25, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee (2017/0167222) (cited previously).
Regarding independent claim 15, Lee discloses A method (abstract “treating a subterranean formation and for controlling a fracture geometry of a fracture”) comprising: 
pumping a plugging slurry non-uniformly into a far field region of a treatment zone of a subterranean formation ([0055] “The injection of the treatment fluid into the subterranean formation may serve to pass through a near wellbore area […] the bridging of particles occurs in the far field so as to plug the fracture and stop particles from propagating still further into the formation” and [0020] “The treatment fluid may comprise a fiber and at least two sets of particles” wherein [0045] “The fibers can be used in hybrid treatments such as heterogeneous proppant placement and/or pulsed proppant and/or fiber pumping operation modes […] the silicones modified fibers may be present only in the proppant-laden stage or may be pumped continuously having thus only the proppant being spaced in a plurality of intervals” = pumping non-uniformly, where intervals of the treatment fluid with fiber/bridging particles are pumped intermittent with intervals of the proppant laden fluid with fiber), the plugging slurry comprising: 
a carrier fluid ([0046] “carrier fluid”); and 
a plurality of bridging particles ([0020] “The treatment fluid may comprise a fiber and at least two sets of particles […] for bridging of particles in the far field”) having a particle size sufficient to control a geometry of at least a fracture in a far field region (e.g., [0055] “this method as described herein may allow for adverse fracture height and length growth, and fracture geometry generally, to be adequately controlled during subterranean formation treatments”), the bridging particles forming a bridge in a fracture tip within a far field region of the formation ([0055] “The injection of the treatment fluid into the subterranean formation may serve to pass through a near wellbore area […] the bridging of particles occurs in the far field so as to plug the fracture and stop particles from propagating still further into the formation”); 
pumping a fluid comprising a first plurality of fibers ([0020] “The treatment fluid may comprise a fiber”) into the far field region to form a plug with the plurality of bridging particles ([0020] “The fiber may be a fiber that does not allow for bridging in a near wellbore area, which may suspend the particles and prevent them from settling in the near wellbore area, though the fiber may allow for bridging of particles in the far field”) after pumping the plugging slurry (i.e., by pumping a first interval of proppant-laden stage with fiber or by pumping a second interval of treatment fluid with fiber/bridging particles); 
pumping a proppant fluid into the far field region of the treatment zone of the subterranean formation after pumping the fluid (i.e., by pumping a second interval of proppant-laden stage with fiber), wherein the proppant fluid comprises a plurality of proppant particles (e.g., [0019] “the treatment fluid may be pumped or injected into the subterranean formation before additional proppant is injected into the subterranean formation”; also [0045] “heterogeneous proppant placement and/or pulsed proppant and/or fiber pumping operation modes”); and 
continuing pumping the proppant fluid into the far field region until a fracture network forms (e.g., [0045] “the pumping schedule may be employed according to the alternating-proppant loading technology” = continuing, and [0055] “Such a method may include plugging a fracture or fractures by virtue of the bridging of particles in the far field” = fracture network).
As claimed, there is no distinction made between the compositions of the fluid(s) comprising the bridging particles, the fibers, and the proppant.  Applicant should also see claims 18-20 below.
Regarding claim 16, Lee anticipates wherein the plurality of bridging particles have a diameter ranging from 0.1 to 10 mm ([0053] “An average particle size of a first set of the particles may be from 100 μm to 2 mm”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 17, Lee discloses wherein the plurality of bridging particles have a monomodal or a multimodal distribution ([0053] “in addition to the fiber, the treatment fluid includes at least two sets of differently sized particles”; this is certainly at least multimodal, and if the “bridging particles” are considered just the first set of particles, this would also be monomodal). 
Regarding claim 18, Lee discloses wherein the first plurality of fibers comprises a first quantity of the first plurality of fibers (i.e., as part of a first interval of proppant-laden stage with fiber), and wherein the plugging slurry comprises a second quantity of the first plurality of fibers (i.e., as part of a first interval of treatment fluid with fiber/bridging particles) such that the second quantity of the first plurality of fibers are intermingled with the plurality of bridging particles to form the bridge after pumping the plugging slurry (e.g., [0007] “The treatment fluid includes at least two sets of particles, the two sets of particles having different average particle sizes, and a fiber that does not allow for the particles to settle in a near wellbore area. The treatment fluid triggers particle bridging in the far field. The method also includes plugging the fracture in the far field, thereby controlling adverse fracture geometry changes”).
Regarding claims 19 and 20, Lee discloses “The treatment fluid includes at least two sets of particles, the two sets of particles having different average particle sizes, and a fiber that does not allow for the particles to settle in a near wellbore area. The treatment fluid triggers particle bridging in the far field. The method also includes plugging the fracture in the far field, thereby controlling adverse fracture geometry changes” ([0007]) and “In this configuration the treatment fluid is pumped as proppant-laden stages between proppant-lean stages. For example the fluid may be slickwater first, followed adjacently by a proppant-laden pulse (or stage), immediately followed by another proppant-lean stage. In this configuration, the silicones modified fibers may be present only in the proppant-laden stage or may be pumped continuously having thus only the proppant being spaced in a plurality of intervals” ([0045]).  
Lee also discloses “the fibers may be selected from the group consisting of polylactic acid (PLA), polyglycolic acid (PGA), polyethylene terephthalate (PET), polyester, polyamide, polycaprolactam and polylactone, poly(butylene) succinate, polydioxanone, nylon including nylon 6,6, glass, ceramics, carbon (including carbon-based compounds), elements in metallic form, metal alloys, wool, basalt, acrylic, polyethylene, polypropylene, novoloid resin, polyphenylene sulfide, polyvinyl chloride, polyvinylidene chloride, polyurethane, polyvinyl alcohol, polybenzimidazole, polyhydroquinone-diimidazopyridine, poly(p-phenylene-2,6-benzobisoxazole), rayon, cotton, cellulose and other natural fibers, rubber, and combinations thereof” ([0026]), and “combinations thereof” presumably refers to two or more types of the listed fibers in mixture (e.g., cellulose fibers mixed with metallic fibers).
That is, Lee discloses where intervals of the treatment fluid with fiber/bridging particles are pumped intermittent with intervals of the proppant laden fluid with fiber.  This pumping schedule would provide an interval of treatment fluid with fibers/bridging particles followed by an interval of proppant-laden fluid with fibers.  Accordingly, Lee discloses:
(claim 19) wherein at least two types of fibers of the first plurality of fibers are pumped sequentially via the fluid after the plurality of bridging particles in the plugging slurry such that the first plurality of fibers form a deposit on the bridge; and further
(claim 20) wherein the plugging slurry further comprises a second plurality of fibers such that the second plurality of fibers are intermingled with the plurality of bridging particles to form the bridge on which the first plurality of fibers are deposited.
Regarding claim 21, Lee anticipates wherein the second plurality of fibers is added in a concentration of 0.1-600 ppt (pounds per thousand gallons) ([0022] “the treatment fluid comprises from 1.2 to 12 g/L of the fibers based on the total volume of the carrier fluid (from 10 to 100 ppt, pounds per thousand gallons of carrier fluid)”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 22, Lee discloses wherein the first and the second plurality of fibers are selected from the group of cellulose and cellulose derivatives fibers ([0026] “the fibers may be selected from the group consisting of […] cellulose and other natural fibers”).
Regarding claim 23, Lee discloses “an average extended length of fiber of from 4 to 15 mm, and/or a mean diameter of from 8 to 40 microns” ([0023]).  A length of 10 mm and a mean diameter of 20 microns would be an aspect ratio of 500.  Accordingly, Lee anticipates wherein the first and the second plurality of fibers have an aspect ratio of 1.5 to 1000 and a length ranging from 0.05 mm to 30 mm.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 25, Lee discloses “the treatment fluid comprises particles and fibers dispersed in a carrier fluid. The particles may include some proppant particles, but are not limited to only proppant particles. […] The particle sizes may also include a particle size matching a size of the proppant to be used in a later proppant-laden slurry injection” ([0047]).  Accordingly, Lee discloses wherein the plurality of bridging particles have respective particle sizes equal to or greater than respective particle sizes of the plurality of proppant particles.
Regarding claim 26, Lee discloses “A diverting or plugging operation may involve controlling a particular fracture, perforation or opening by injecting a plugging material into an appropriate location, so as to, for example, protect from fluid loss at the fracture or perforation. The fracture which is plugged may be a fracture intersecting the wellbore, or a fracture that intersects an existing fracture at a distance away from the wellbore. One may want to plug a fracture that is intentionally induced, or a natural fracture of the rock” ([0016]).  In other words, Lee’s fibers act as a diversion fluid.  Accordingly, by providing fibers with the proppant ([0045]), Lee discloses pumping a diversion fluid, wherein the diversion fluid is pumped during the proppant stage.
Regarding claim 28, Lee discloses wherein the plurality of bridging particles and the proppant particles are selected from the group of sand and ceramic proppants ([0054] “One or more of the sets of particles may be comprised of proppants, including glass beads, ceramic beads, sand and bauxite” and [0048] “Some proppants include ceramic proppant, sand, bauxite, glass beads, crushed nuts shells, polymeric proppant, rod shaped, and mixtures thereof”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24 and 27 are rejected under 35 U.S.C. 103 as obvious over Lee as in claim 15.
Regarding claim 24, Lee discloses “The treatment fluid may include a low viscosity carrier fluid having a low viscosity, proppant dispersed in the carrier fluid, and fiber dispersed in the carrier fluid. As used herein, a “low viscosity” fluid refers to one having a viscosity less than 50 mPa-s at a shear rate of 170 s-1 and a temperature of 25° C” ([0044]).  50 mPa-s is 50 cP.
However, Lee fails to specify a viscosity of ≥4 cP at 511 s-1.
Nevertheless, although silent to the specific viscosity range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include wherein the plugging slurry has a viscosity of at least 4 cP at 511 s-1, in order to provide a suitable “low viscosity” fluid within the general conditions set forth by Lee.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 27, Lee discloses “the treatment fluid comprises from 1.2 to 12 g/L of the fibers based on the total volume of the carrier fluid (from 10 to 100 ppt, pounds per thousand gallons of carrier fluid)” ([0022]).
However, Lee fails to specify the total volume of the treatment fluid.
Nevertheless, the total amount of treatment fluid directly correlates to the desired fracturing treatment size, and a 10,000 gallon treatment would correspond to 1000 lbs of fibers at 100 ppt.  Accordingly, although silent to the specific fiber amounts as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include wherein an amount of the first and the second plurality of fibers ranges from 100 to 10000 lbs, in order to provide sufficient amounts of fiber for the treatment.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claims 1-14 are rejected under 35 U.S.C. 103 as obvious over Lee in view of Boney (2003/0106690) (cited previously).
Regarding independent claim 1, Lee discloses A method (abstract “treating a subterranean formation and for controlling a fracture geometry of a fracture”) comprising: 
pumping a fracturing fluid into a subterranean formation under conditions of sufficient rate and pressure to create at least one fracture in the subterranean formation ([0045] “The fibers can be used in hybrid treatments such as heterogeneous proppant placement and/or pulsed proppant and/or fiber pumping operation modes […] the fluid may be slickwater first, followed adjacently by a proppant-laden pulse (or stage) […] the silicones modified fibers may be present only in the proppant-laden stage or may be pumped continuously having thus only the proppant being spaced in a plurality of intervals”; note this means intervals of the treatment fluid with fiber/bridging particles are pumped intermittent with intervals of the proppant laden fluid with fiber), the fracturing fluid comprising a carrier fluid ([0046] “carrier fluid”) and a plurality of bridging particles ([0020] “The treatment fluid may comprise a fiber and at least two sets of particles […] for bridging of particles in the far field”), the plurality of bridging particles forming a bridge in a fracture tip within a far field region of the formation ([0055] “The injection of the treatment fluid into the subterranean formation may serve to pass through a near wellbore area […] the bridging of particles occurs in the far field so as to plug the fracture and stop particles from propagating still further into the formation”); 
then, pumping a fluid comprising a first plurality of fibers ([0020] “The treatment fluid may comprise a fiber”) into the subterranean formation to form a plug with the plurality of bridging particles ([0020] “The fiber may be a fiber that does not allow for bridging in a near wellbore area, which may suspend the particles and prevent them from settling in the near wellbore area, though the fiber may allow for bridging of particles in the far field”) after pumping the fracturing fluid (i.e., by pumping a first interval of proppant-laden stage with fiber or by pumping a second interval of treatment fluid with fiber/bridging particles); and 
then, pumping a proppant fluid comprising a plurality of proppant particles (e.g., [0019] “the treatment fluid may be pumped or injected into the subterranean formation before additional proppant is injected into the subterranean formation”; also [0045] “heterogeneous proppant placement and/or pulsed proppant and/or fiber pumping operation modes”) after pumping the fluid (i.e., by pumping a second interval of proppant-laden stage with fiber).
Regarding the “pad,” Lee discloses the treatment fluid comprising fiber and bridging particles ([0020]) wherein “The treatment fluid may follow the pad” ([0019]) and “The fluid may be provided into the subterranean formation by injection at some time during the fracturing treatment” ([0018]).
Accordingly, it appears Lee does not disclose wherein the treatment fluid is the pad fluid.
Boney teaches methods “to induce a screenout” (abstract) wherein “Fiber, or other bridging-promoting material, may be added in a sufficiently high concentration to induce a tip screenout” ([0040]), wherein “A bridging-promoting agent may be added in any or all of the pad and stages” ([0025]), “to initiate a tip screenout during the pumping operation” and desirably create “short, wide fractures” ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the fiber and bridging particles in the pad, as in Boney, and thus modifying Lee to include injecting the treatment fluid also as the pad fluid, in order to “initiate a tip screenout during the pumping operation” and desirably create “short, wide fracture” (thereby including:
“pumping a fracturing pad fluid into a subterranean formation under conditions of sufficient rate and pressure to create at least one fracture in the subterranean formation, the fracturing pad fluid comprising a carrier fluid and a plurality of bridging particles, the plurality of bridging particles forming a bridge in a fracture tip within a far field region of the formation; 
then, pumping a fluid comprising a first plurality of fibers into the subterranean formation to form a plug with the plurality of bridging particles after pumping the fracturing pad fluid”).
Regarding claims 2-8, 10, 13, and 14, these correspond to claims 16-23, 25, and 28 above.
Regarding claim 9, Lee discloses wherein the first plurality of fibers are selected from the group of organic polymers ([0026] “the fibers may be selected from the group consisting of polylactic acid (PLA), polyglycolic acid (PGA), polyethylene terephthalate (PET), polyester, polyamide, polycaprolactam and polylactone, poly(butylene) succinate, polydioxanone, nylon including nylon 6,6, glass, ceramics, carbon (including carbon-based compounds), elements in metallic form, metal alloys, wool, basalt, acrylic, polyethylene, polypropylene, novoloid resin, polyphenylene sulfide, polyvinyl chloride, polyvinylidene chloride, polyurethane, polyvinyl alcohol, polybenzimidazole, polyhydroquinone-diimidazopyridine, poly(p-phenylene-2,6-benzobisoxazole), rayon, cotton, cellulose and other natural fibers, rubber, and combinations thereof”).
Regarding claim 11, this corresponds to claim 24 above.
Regarding claim 12, Lee discloses wherein the plurality of bridging particles and the first plurality of fibers are introduced in the subterranean formation in such a manner to control a height and/or a length of the at least one fracture formed in the subterranean formation ([0055] “this method as described herein may allow for adverse fracture height and length growth, and fracture geometry generally, to be adequately controlled during subterranean formation treatments”).

Response to Arguments
Applicant's arguments filed 14 November 2022 with respect to claims rejected under 35 USC § 102 and 103 over Lee have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant points to the claimed steps of “pumping a plugging slurry non-uniformly … pumping a fluid comprising a first plurality of fibers [after pumping the plugging slurry] … pumping a proppant fluid [after pumping the fluid]” and attempts to distinguish this from Lee’s alternating proppant stages (p.8). 
The Office appreciates Applicant’s difficulty with this, because it is true that the reference’s language is not the same as the claim language, and thus it may be difficult to follow which fluid is being cited to which claim element.
Nevertheless, there appears to persist a fundamental misunderstanding of which elements of Lee are corresponding to which elements of the claims.  
Lee discloses “For example the fluid may be slickwater first, followed adjacently by a proppant-laden pulse (or stage), immediately followed by another proppant-lean stage. In this configuration, the silicones modified fibers … may be pumped continuously having thus only the proppant being spaced in a plurality of intervals” ([0045]) and “the treatment fluid may be pumped or injected into the subterranean formation before additional proppant is injected into the subterranean formation” ([0019]).  That is, this discloses a pad, then a proppant-laden stage with fibers and bridging particles (PFB stage), then a proppant-lean stage with fibers (NPF stage), then a PFB stage, then an NPF stage, etc.
As previously noted by the Office, Applicant does not provide any limitations which distinguish the composition of the plugging slurry, the fluid, and the proppant fluid.  For example, a same hypothetical fluid with proppant, fiber, and bridging particles could be used as the plugging slurry, the fluid, and the proppant fluid.  Accordingly, one of the (many) ways claim 15 can correspond to Lee’s heterogeneous proppant placement is:
Lee pad fluid
[AltContent: ][AltContent: arrow]Lee 1st PFB stage
Lee 1st NPF stage
[AltContent: textbox (Pumping a plugging slurry non-uniformly)][AltContent: arrow]Lee 2nd PFB stage
[AltContent: arrow]…
Lee n-1th NPF stage
[AltContent: textbox (Pumping a fluid comprising a first plurality of fibers)][AltContent: arrow]Lee nth PFB stage
[AltContent: arrow]Lee nth NPF stage
Lee n+1th PFB stage
Lee n+1th NPF stage
[AltContent: textbox (Pumping a proppant fluid)]…
[AltContent: arrow]Lee final PF stage
Similarly, in claim 1, Boney teaches that the first Lee PFB stage can be used to initiate a fracture instead of Lee’s pad fluid, which would modify Lee 1st PFB stage to correspond to claim 1’s fracturing pad fluid.
Accordingly, the rejections provide every element as required by the claims, and these arguments are not persuasive.
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674